 

"Case 3:20-cr-10103-CAB Document 41 Filed 05/19/21 Pagell
AO 245D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations

 
  
      

 

 

 

| : | ; MAY 19 2021
UNITED STATES DISTRICT COURT OS,

SOUTHERN DISTRICT OF CALIFORNIA | go StERK US DISTRICT COURT NIA

DEPUTY

 

 

 

 

UNITED STATES OF AMERICA AMENDED JUDGME
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
SHAUN HALL (1) Case Number: 20CR10103-CAB

JAMES M. CHAVEZ
. Defendant’s Attorney
REGISTRATION NO. 54555048

rl - Correction to remove a supervised release condition no longer imposed.

THE DEFENDANT:
X] admitted guilt to violation of allegation(s) No. 3

 

[1] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number . Nature of Violation
3 nv11, Failure to report change in residence/employment

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through § of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

May 11.2021}
Date of lin Ssitony Sentence

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
' Case 3:20-cr-10103-CAB Document 41 Filed 05/19/21 PagelD.107 Page 2 of5
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ' SHAUN HALL (1)

Judgment - Page 2 of 5
CASE NUMBER: 20CR10103-CAB .

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
NINE (9) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
1 at A.M. on

 

Las notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of ~
Prisons: .

C1 onor before
Ol as notified by the United States Marshal.
Ol asnotified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

20CR10103-CAB
* Case 3:20-cr-10103-CAB Document 41 Filed 05/19/21 PagelD.108 Page 3 of5

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SHAUN HALL (1) Judgment - Page 3 of §
CASE NUMBER: 20CR10103-CAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
FIVE (5) YEARS.

7,

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

_lThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
XIlThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
[The defendarit must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
CThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

20CR10103-CAB
* Case 3:20-cr-10103-CAB Document 41 Filed 05/19/21 PagelD.109 Page 4of5
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SHAUN HALL (4) Judgment - Page 4 of 5
CASE NUMBER: 20CR10103-CAB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the

i,

1.

9%.

ourt about, and bring about improvements in the defendant’s conduct and condition.

The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72

hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer

about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

. The defendant must answer truthfully the questions asked by their probation officer.

The defendant must live at'a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to

unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must

permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-

time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the «
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible

due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10, The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

1

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

1. The defendant must not act or make any agreement with a law enforcement agency to act as a confidentia] human source or
informant without first getting the permission of the court.

12. 1f the probation officer determines the defendant poses a risk to another person (including an organization), the probation

officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The prebation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

. 20CR10103-CAB
* Case 3:20-cr-10103-CAB’ Document 41 Filed 05/19/21 PagelD.110 Page 5 of5

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: - SHAUN HALL (1) Judgment - Page 5 of 5

CASE NUMBER: 20CR10103-CAB

if

SPECIAL CONDITIONS OF SUPERVISION

Submit to substance abuse testing to determine if you have used a prohibited substance. Testing shall not
exceed 104 tests per year. You must not attempt to obstruct or tamper with the testing methods. You may
be required to contribute to the costs of testing based on ability to pay as determined by probation.

Participate in an outpatient substance abuse treatment program and follow the rules and regulations of that
program. The probation officer will supervise your participation in the program (provider, location,
modality, duration, intensity, etc.). You may be required to contribute to the costs of testing based on
ability to pay as determined by probation.

_ Participate in a sex offense-specific treatment program and follow the rules and regulations of that program.

The probation officer will supervise your participation in the program (provider, location, modality,

duration, intensity, etc.).. You may be required to contribute to the costs of testing based on ability to pay as
determined by probation.

Allow the probation officer to install computer monitoring software on any computer (as defined in 18
U.S.C. Sec. 1030(e}(1)}) you use.

To ensure compliance with the computer monitoring condition, you must allow the probation officer to
conduct periodic, unannounced searches of any computers (as defined in 18 USC Sec. 1030(e)(1)) subject
to computer monitoring. These searches shall be conducted for the purposes of determining whether the
computer contains any prohibited data prior to installation of the monitoring software; and to determine
whether there have been attempts to circumvent the monitoring software after its installation. You must

warn any other people who use these computers that the computers may be subject to searches pursuant to
this condition.

Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. Sec.
1030(e}(1)), other electronic communications or data storage devices or media,] or office, to a search
conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
revocation of release. The officer must warn any other occupants that the premises may be subject to
searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
in a reasonable manner.

Shall not associate with any person who you know, or who a probation officer or other law enforcement
officer informs you is a Neighborhood Crip street gang member or associate, or any other known gang
member or associate, unless given permission by the probation officer.

20CR10103-CAB
